Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the applicant’s argument that none of the cited references teach the cutouts as currently claimed, the examiner disagrees. Chartet teaches the cutouts for the purpose of reducing pressure losses due to friction. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the plurality of cutouts are spaced apart from the plurality of holes” of claim 1, and the embodiment combining the limitations of claim 1 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to include “wherein the plurality of cutouts are spaced apart from the plurality of holes.” This limitation is not found in the original disclosure. The cutouts are shown in figures 12 and 13 and in these embodiments constitute the holes. An embodiment possessing both cutouts and holes separate from the cutouts was not described in the original disclosure. Claim 6 is similarly flawed as it describes an embodiment with three sets of holes which is not the configuration of any embodiment possessing the cutouts.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “a first line” in two different sections of the claim. Based on the applicant’s specification, the examiner believes the second recitation of the first line should be -a second line-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joardar (US 20140102673 A1), hereinafter Joardar, in view of Chartet (US 3783938 A), hereinafter Chartet.

Regarding claims 1 and 7, Joardar discloses a gas furnace comprising: 
a manifold that provides a flow path of fuel gas (See the annotated section of figure 1 below for “manifold”); 
a burner for burning a mixture of air and fuel gas discharged from the manifold (“Burner assembly 14 includes a plurality of inshot burners 15” paragraph [0032]); 
a primary heat exchanger that provides a first flow path and allows a combustion gas produced by the combustion of the mixture to move through the first flow path (“primary heat exchanger 12” paragraph [0031]); and 
a secondary heat exchanger located adjacent to the primary heat exchanger, that provides a second flow path and allows the combustion gas discharged from the primary heat exchanger to move through the second flow path (“condensing heat exchanger assembly 18” paragraph [0031]), 
wherein the secondary heat exchanger comprises: 
at least one tube forming the second flow path (“secondary or condensing heat exchanger assembly 18 including a plurality of interconnected condensing heat exchanger tubes 52” paragraph [0033]); and 
a baffle inserted into the at least one tube (“turbulator 100 is illustrated for use within a heat exchanger tube 52” paragraph [0036]), 
wherein the baffle comprises: 
a plate extending long in a lengthwise direction of the tube and twisted in the shape of a screw (“When the turbulator 100, 200 is installed in the tube 52, the second end 104 of the turbulator 100, 200 may be rotated relative to the first end 102 so that the turbulator 100, 200 includes at least one twist” paragraph [0050]); and 


    PNG
    media_image1.png
    515
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    553
    671
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    539
    791
    media_image4.png
    Greyscale

Joardar does not disclose a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate, wherein the plurality of cutouts are spaced apart from the plurality of holes, and face an inner side of the tube, wherein the plurality of cutouts have an overall triangular shape.

However, Chartet teaches a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate, wherein the plurality of cutouts are spaced apart from the plurality of holes, and face an inner side of the tube, wherein the plurality of cutouts have an overall triangular shape (10 and 11).

    PNG
    media_image5.png
    559
    709
    media_image5.png
    Greyscale

In view of Chartet’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate, wherein the plurality of cutouts are spaced apart from the plurality of holes, and face an inner side of the tube, wherein the plurality of cutouts have an overall triangular shape as is taught in Chartet, in the gas furnace disclosed by Joardar.
One would have been motivated to include a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate, wherein the plurality of cutouts are spaced apart from the plurality of holes, and face an inner side of the tube, wherein the plurality of cutouts have an overall triangular shape because Chartet states “FIG. 2 shows an additional characteristic wherein the turbulence member is provided, between the openings 2, 2a from which are formed the spacers, with transverse slots 9 and lateral slots 10, 11 in succession. Said openings and slots further reduce losses of pressure due to the turbulence member because, the surface area of the turbulence member is reduced and 

Regarding claim 2, Joardar, as modified by Chartet, discloses the gas furnace of claim 1, wherein the plate comprises a plurality of segments, and the plurality of holes are formed in the plurality of segments, respectively (“segments” is a broad term that can be interpreted to mean any arbitrary division of the plate. The plate may be divided into segments including one or more holes).

Regarding claim 3, Joardar, as modified by Chartet, discloses the gas furnace of claim 1, wherein the plate comprises a plurality of segments, and the plurality of holes are formed in each of the plurality of segments (“segments” is a broad term that can be interpreted to mean any arbitrary division of the plate. The plate may be divided into segments including one or more holes).

Regarding claim 4, Joardar, as modified by Chartet, discloses the gas furnace of claim 1, wherein the plurality of holes are formed for each pitch of a screw pattern on the plate, and are sequentially arranged along the central axis of the tube (Figure 20 shows a single pitch with a plurality of holes).

Regarding claim 5, Joardar, as modified by Chartet, discloses the gas furnace of claim 1, wherein the plurality of holes are formed for each pitch of a screw pattern on the plate and arranged in an alternating fashion along the central axis of the tube (Figure 20 shows a single pitch with a plurality of holes. The holes also alternate in the direction in which they are punched and orientation of the triangular pattern).

Regarding claim 6, Joardar discloses the gas furnace of claim 1, wherein the plurality of holes comprises: 
a plurality of holes in a first row formed along the central axis of the tube (Figure 20). 


a plurality of holes in a second row formed along a first line parallel to the central axis of the tube, spaced apart from the central axis of the tube (“The metal cut in forming the openings 2 and 3” column 2, line 9. Openings 2 for example); and
a plurality of holes in a third row formed along a second line parallel to the central axis of the tube, spaced apart from the central axis of the tube, and opposite the plurality of holes in the second row with respect to the central axis of the tube (“The metal cut in forming the openings 2 and 3” column 2, line 9. Openings 3 for example).

In view of Chartet’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a plurality of holes in a second row formed along a first line parallel to the central axis of the tube, spaced apart from the central axis of the tube; and
a plurality of holes in a third row formed along a second line parallel to the central axis of the tube, spaced apart from the central axis of the tube, and opposite the plurality of holes in the second row with respect to the central axis of the tube as is taught in Chartet, in the gas furnace disclosed by Joardar.
One would have been motivated to include:
a plurality of holes in a second row formed along a first line parallel to the central axis of the tube, spaced apart from the central axis of the tube; and
a plurality of holes in a third row formed along a second line parallel to the central axis of the tube, spaced apart from the central axis of the tube, and opposite the plurality of holes in the second row with respect to the central axis of the tube because Chartet states “The embodiment of this invention makes it possible to very substantially increase in the heat dissipation of the tube without practically increasing the losses of fluid pressure.” Therefore, including the openings of Chartet will improve heat transfer and/or flow in Joardar.

Regarding claim 8, Joardar, as modified by Chartet, discloses the gas furnace of claim 1. 

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the rectangular. On the contrary, the applicant states “cutouts 522C (see FIG. 12) may be triangular. In another example, the cutouts 522C (see FIG. 13) may be rectangular” without ascribing significance to either configuration. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the cutouts to be rectangular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carbone (US 5997285 A) This reference is provided as evidence that the manifold and nozzle identified in Joardar are, in fact, a manifold and nozzle.

    PNG
    media_image6.png
    548
    801
    media_image6.png
    Greyscale

Diesch (US 5094224 A)  

    PNG
    media_image7.png
    557
    717
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    476
    143
    media_image8.png
    Greyscale

Smith (US 3235003 A) 

    PNG
    media_image9.png
    333
    502
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799